                                               1   Robert A. Julian (SBN 99469)
                                                   Cecily A. Dumas (SBN 111449)
                                               2   BAKER & HOSTETLER LLP
                                                   1160 Battery Street, Suite 100
                                               3   San Francisco, CA 94111
                                                   Telephone: 628.208.6434
                                               4   Facsimile:     310.820.8859
                                                   Email: rjulian@bakerlaw.com
                                               5   Email: cdumas@bakerlaw.com
                                               6   Eric E. Sagerman (SBN 155496)
                                                   Lauren T. Attard (SBN 320898)
                                               7   BAKER & HOSTETLER LLP
                                                   11601 Wilshire Blvd., Suite 1400
                                               8   Los Angeles, CA 90025-0509
                                                   Telephone: 310.442.8875
                                               9   Facsimile: 310.820.8859
                                                   Email: esagerman@bakerlaw.com
                                              10   Email: lattard@bakerlaw.com
                                              11   Counsel for Official Committee of Tort Claimants
B AKER & H OSTE TLER LLP




                                              12                            UNITED STATES BANKRUPTCY COURT
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                              13                            NORTHERN DISTRICT OF CALIFORNIA

                                              14                                    SAN FRANCISCO DIVISION

                                              15   In re:                                             Bankruptcy Case
                                                                                                      No. 19-30088 (DM)
                                              16   PG&E CORPORATION
                                                                                                      Chapter 11
                                              17            -and-                                     (Lead Case)
                                                                                                      (Jointly Administered)
                                              18   PACIFIC GAS AND ELECTRIC
                                                   COMPANY,                                           EX PARTE APPLICATION OF THE
                                              19                       Debtors.                       OFFICIAL COMMITTEE OF TORT
                                                                                                      CLAIMANTS PURSUANT TO
                                              20   □ Affects PG& E Corporation                        FEDERAL RULE OF BANKRUPTCY
                                                                                                      PROCEDURE 2004 FOR ORDERS
                                              21   □ Affects Pacific Gas and Electric Company         AUTHORIZING PRODUCTION OF
                                                                                                      DOCUMENTS
                                              22   ■ Affects both Debtors
                                                                                                      Date:
                                              23   *All papers shall be filed in the Lead Case,       Time: 4:00 p.m. (Pacific Time)
                                                   No. 19-30088 (DM)                                  Place: Robert Julian
                                              24                                                             Baker & Hostetler LLP
                                                                                                             Levi’s Place
                                              25                                                             1160 Battery Street East, Ste. 100
                                                                                                             San Francisco, CA 94111
                                              26

                                              27

                                              28


                                             Case: 19-30088         Doc# 1767   Filed: 04/30/19   Entered: 04/30/19 12:23:10       Page 1 of
                                                                                            28
                                               1          The Official Committee of Tort Claimants (the “TCC”), by and through its undersigned
                                               2   counsel, hereby submits this Ex Parte Application Pursuant to Bankruptcy Rule 2004 for Orders
                                               3   Authorizing Production of Documents (the “Application”) to secure orders requiring PG&E Corp.
                                               4   and Pacific Gas and Electric Company (collectively, the “Debtors” or “PG&E”) to produce
                                               5   documents as set forth in Appendix A, attached hereto.
                                               6          The TCC represents the largest stakeholders in the case, the victims of the fires caused by
                                               7   the Debtors’ equipment and electrical system practices. The TCC contends that the Debtors’
                                               8   third-party contractors are or may be liable to the Debtors and the fire victims for the fire victims’
                                               9   losses and resulting claims against the Debtors, and that the Debtors are not pursuing such claims.
                                              10   The claims against the third-party contractors and recoveries from the contractors and their
                                              11   insurers may supplement the Debtors’ assets and serve as a source of payment of the fire claims.
B AKER & H OSTE TLER LLP




                                              12          Bankruptcy Rule 2004 permits discovery of the acts, conduct, or property of the Debtors,
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                              13   or to any matter which may affect the administration of the estate, including the existence of
                                              14   potential claims for relief and sources of recovery against the Debtors’ third-party contractors
                                              15   who are or may be liable to the Debtors and the fire victims for their losses. By this 2004
                                              16   Application, the TCC seeks discovery of the identity of the third-party contractors who: (1)
                                              17   inspected, repaired, constructed, maintained and/or evaluated the electrical distribution lines or
                                              18   electrical transmission systems located at the area identified by Cal Fire as the origin of the Fire
                                              19   (as defined in Appendix A); (2) inspected, trimmed, removed, maintained, managed, and/or
                                              20   evaluated—or agreed to inspect, trim, remove, maintain, manage, and/or evaluate—the vegetation
                                              21   along the electrical distribution lines and electrical transmission systems at any area identified by
                                              22   Cal Fire as the area of origin for the Fires; and/or, (3) provided any Risk Assessment (as defined
                                              23   in Appendix A) with regard to any portion of the electrical distribution line or electrical
                                              24   distribution system, including towers, located at the area identified by Cal Fire as the origin of the
                                              25   Fires. The TCC also requests copies of any insurance policies that may provide coverage for
                                              26   claims arising from the work the third-party contractors performed. This discovery is proper and
                                              27   necessary for the TCC to fulfill its obligations to investigate and evaluate claims against the
                                              28   Debtors’ third-party contractors and the existence of their insurance policies that the Debtors may
                                                                                                   -2-
                                             Case: 19-30088     Doc# 1767       Filed: 04/30/19     Entered: 04/30/19 12:23:10         Page 2 of
                                                                                            28
                                               1   use to pay fire claims in this case. During the Continued § 341 Meeting of Creditors in this case
                                               2   that occurred on April 29, 2019, the Debtors’ representative testified that the Debtors have not
                                               3   conducted any valuation of claims against third-parties arising out of the fires. Hence such an
                                               4   evaluation is necessary and the TCC is eager to evaluate and identify the claims against the third
                                               5   party contractors that will add value to the estate.
                                               6                              TIME AND PLACE FOR PRODUCTION
                                               7          The requested date of the document production is fifteen (15) days from entry of an order
                                               8   granting the Application. Bankruptcy Rule 2004(d) provides as follows:
                                               9                   (d) Time and Place of Examination of Debtor. The court may for
                                                                   cause shown and on terms as it may impose order the debtor to be
                                              10                   examined under this rule at any time or place it designates, whether
                                                                   within or without the district wherein the case is pending.
                                              11
B AKER & H OSTE TLER LLP




                                              12   These dates are a reasonable time after the anticipated date of entry.
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                              13                                 NO PRIOR REQUEST FOR RELIEF

                                              14          No previous application for the relief sought herein has been made to this Court. The
                                              15   TCC reserves the right to conduct further depositions and other discovery, or otherwise, as
                                              16   appropriate.
                                              17                                              CONCLUSION
                                              18          On April 28, 2019, Counsel for the TCC held a pre-filing telephonic meet and confer with
                                              19   Debtors’ counsel on this Application. In subsequent email correspondence, Debtors’ counsel stated
                                              20   that the Debtors had no objection to Requests 1-24, inclusive of subparts, and Request 25(a), (b),
                                              21   and (f); and the Debtors objected to Request 25 (c), (d), (e), (g), and (h).
                                              22          Accordingly, this Application is properly made on an ex parte basis under Local Rule 2004-
                                              23   1(a) and the TCC respectfully requests this Court immediately take notice of the Application and
                                              24   enter an order in substantially the form attached hereto as Appendix B, granting the relief requested
                                              25   herein, and such other and further relief as may be just.
                                              26

                                              27

                                              28

                                                                                                    -3-
                                             Case: 19-30088       Doc# 1767     Filed: 04/30/19      Entered: 04/30/19 12:23:10      Page 3 of
                                                                                            28
                                               1   Dated: April 30, 2019
                                               2
                                                                                                   BAKER & HOSTETLER LLP
                                               3
                                                                                                   By:    /s/ Robert A. Julian
                                               4                                                          Robert Julian
                                               5                                                   Attorneys for The Official Committee of Tort
                                                                                                   Claimants
                                               6

                                               7

                                               8

                                               9

                                              10

                                              11
B AKER & H OSTE TLER LLP




                                              12
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                              13

                                              14

                                              15

                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28

                                                                                             -4-
                                             Case: 19-30088    Doc# 1767   Filed: 04/30/19   Entered: 04/30/19 12:23:10          Page 4 of
                                                                                       28
                                               1

                                               2

                                               3

                                               4

                                               5

                                               6

                                               7

                                               8                                    APPENDIX A
                                               9

                                              10

                                              11
B AKER & H OSTE TLER LLP




                                              12
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                              13

                                              14

                                              15

                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28


                                             Case: 19-30088   Doc# 1767   Filed: 04/30/19   Entered: 04/30/19 12:23:10   Page 5 of
                                                                                      28
                                               1           Pursuant to Rules 2004 and the Northern District Bankruptcy Local Rules, the TCC requests
                                               2   that Debtors produce the following documents, electronically stored information, and tangible
                                               3   things in their possession, custody, or control for inspection within fifteen (15) days from entry of
                                               4   an order granting the Application, and copying undersigned counsel at the offices of Baker &
                                               5   Hostetler LLP, c/o Robert A. Julian, 1160 Battery Street East, Suite 100, San Francisco, CA 9411,
                                               6   using the Definitions and Instructions below.
                                               7                                              DEFINITIONS
                                               8           1.       “And/Or” shall be construed either disjunctively or conjunctively as necessary to
                                               9   bring within the scope of the discovery request all responses that might otherwise be construed to
                                              10   be outside of its scope.
                                              11           2.       The term “communication” means the transmittal of information (in the form of
B AKER & H OSTE TLER LLP




                                              12   facts, ideas, inquiries, or otherwise).
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                              13           3.       The term “concerning” means relating to, referring to, describing, evidencing, or
                                              14   constituting.
                                              15           4.       The term “Debtors” means Debtor Pacific Gas & Electric Company, and also
                                              16   Debtor PG&E Corporation, both collectively, and individually as a single Debtor.
                                              17           5.       The terms “Document,” “document,” “electronically stored information,” and
                                              18   “tangible things” are defined to be synonymous in meaning and equal in scope to the usage of
                                              19   these terms in Federal Rule of Civil Procedure 34(a), including, without limitation, electronic or
                                              20   computerized data compilations, and specifically including e-mails. A draft or non-identical copy
                                              21   is a separate document within the meaning of this term.
                                              22           6.       The term “Electrical Services” means to have inspected, constructed, repaired,
                                              23   maintained, tested, removed, replaced, and/or designed any distribution and/or transmission line,
                                              24   specifically including the actual lines, the poles and/or towers and any equipment located on any
                                              25   pole and/or tower.
                                              26           7.       The term “Fires” means the following fires, both collectively, and individually as a
                                              27   Fire:
                                              28                    a. Abode Fire
                                                                                                    -1-
                                             Case: 19-30088        Doc# 1767     Filed: 04/30/19    Entered: 04/30/19 12:23:10        Page 6 of
                                                                                             28
                                               1                  b. Atlas Fire
                                               2                  c. Blue Fire
                                               3                  d. Camp Fire
                                               4                  e. Cascade Fire
                                               5                  f. Cherokee Fire
                                               6                  g. Honey Fire
                                               7                  h. LaPorte Fire
                                               8                  i. Lobo Fire
                                               9                  j. Maacama Fire
                                              10                  k. McCourtney Fire
                                              11                  l. Norrbom Fire
B AKER & H OSTE TLER LLP




                                              12                  m. Nuns Fire
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                              13                  n. Oakmont Fire
                                              14                  o. Partrick Fire
                                              15                  p. Pocket Fire
                                              16                  q. Point Fire
                                              17                  r. Potter Valley Fire
                                              18                  s. Pressley Fire
                                              19                  t. Redwood Fire
                                              20                  u. Sullivan Fire
                                              21                  v. Sulphur Fire
                                              22                  w. Tubbs Fire
                                              23                  x. 37 Fire
                                              24          8.      The term “Third-Party Contractor” means any individual (who is not an employee
                                              25   of the Debtors) or entity that, on behalf of the Debtors, or at the request of the Debtors:
                                              26                  a. inspected, repaired, constructed, maintained and/or evaluated electrical
                                              27                      distribution lines, specifically including, but not limited to the lines themselves
                                              28                      and/or all poles and equipment located on the poles, or electrical transmission
                                                                                                   -2-
                                             Case: 19-30088     Doc# 1767        Filed: 04/30/19    Entered: 04/30/19 12:23:10         Page 7 of
                                                                                             28
                                               1                      lines , specifically including the lines themselves, the towers or poles, and all
                                               2                      equipment located on the towers or poles, located within the area identified by
                                               3                      Cal Fire as the origin of the relevant Fire(s);
                                               4                  b. inspected, trimmed, removed, maintained, managed, and/or evaluated—or
                                               5                      agreed to inspect, trim, remove, maintain, manage, and/or evaluate—the
                                               6                      vegetation along the electrical distribution lines, specifically including, but not
                                               7                      limited to the lines themselves and/or all poles and equipment located on the
                                               8                      poles, or electrical transmission lines , specifically including the lines
                                               9                      themselves, the towers or poles, and all equipment located on the towers or
                                              10                      poles, located within the area identified by Cal Fire as the origin of the
                                              11                      relevant Fire(s); and
B AKER & H OSTE TLER LLP




                                              12                  c. provided any Risk Assessment (as defined below) with regard to any portion of
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                              13                      the electrical distribution lines, specifically including, but not limited to the
                                              14                      lines themselves and/or all poles and equipment located on the poles, or
                                              15                      electrical transmission lines, specifically including the lines themselves, the
                                              16                      towers or poles, and all equipment located on the towers or poles, located
                                              17                      within the area identified by Cal Fire as the origin of the relevant Fire(s).
                                              18           9.     The term “Risk Assessment” means any opinions, information and studies used to
                                              19   prioritize any work, replacement, repair, maintenance, and construction with regard to PG&E
                                              20   facilities.
                                              21           10.    The term “Vegetation Management Services” includes any pre-inspection, tree
                                              22   trimming, tree removal, quality assurance inspections, quality control inspections, and/or other
                                              23   work relating to the identification of any tree which posed a threat to any PG&E electrical line.
                                              24                 INSTRUCTIONS FOR DOCUMENT PRODUCTION REQUESTS
                                              25           Federal Rules of Civil Procedure 26–37, made applicable to this proceeding pursuant to
                                              26   Bankruptcy Rules 7026–7037, are hereby incorporated by reference and apply to each of the
                                              27   following instructions:
                                              28

                                                                                                    -3-
                                             Case: 19-30088      Doc# 1767      Filed: 04/30/19     Entered: 04/30/19 12:23:10          Page 8 of
                                                                                            28
                                               1          1.      All Documents shall be identified by the Request(s) to which they are primarily
                                               2   responsive or be produced as they are maintained in the usual course of business.
                                               3          2.      Produce all Documents and all other materials described below in Your actual or
                                               4   constructive possession, custody, or control, including in the possession, custody, or control of a
                                               5   current or former employees, officers, directors, agents, agents’ representatives, consultants,
                                               6   contractors, vendors, or any fiduciary or other third parties, wherever those Documents and
                                               7   materials are maintained, including on personal computers, PDAs, wireless devices, or web-based
                                               8   email systems such as Gmail, Yahoo, etc.
                                               9          3.      You must produce all Documents in Your possession, custody, or control, whether
                                              10   maintained in electronic or paper form and whether located on hardware owned and maintained by
                                              11   You or hardware owned and/or maintained by a third-party that stores data on Your behalf. You
B AKER & H OSTE TLER LLP




                                              12   must produce all such Documents even if they were deleted or in draft form. Without limitation,
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                              13   hardware where such data may be stored includes: servers; desktop, laptop, or tablet computers;
                                              14   cell and smart phones; PDA devices; scanners, fax machines, and copying machines; and mobile
                                              15   storage devices, such as thumb or external hard drives. Electronically stored Documents include
                                              16   any computerized data or content stored on electromagnetic media. Without limitation, types of
                                              17   electronically stored Documents include email, voicemail, instant messages, intranet and internet
                                              18   system data, telephone and cellular telephone calling records, data compilations, spreadsheets,
                                              19   word processing Documents, images, databases, digital photocopier memory, and any other
                                              20   information stored in memory storage devices.
                                              21          4.      Produce the original or duplicate, as such terms are defined by Rule 1001 of the
                                              22   Federal Rules of Evidence, of each Document requested together with all non-identical copies and
                                              23   drafts of that Document. If a duplicate is produced, it should be legible and bound or stapled in the
                                              24   same manner as the original.
                                              25          5.      Documents not otherwise responsive to these Requests should be produced: (i) if
                                              26   such Documents mention, discuss, refer to, explain, or concern one or more Documents that are
                                              27   called for by these Requests; (ii) if such Documents are attached to, enclosed with, or accompany
                                              28

                                                                                                   -4-
                                             Case: 19-30088     Doc# 1767       Filed: 04/30/19    Entered: 04/30/19 12:23:10        Page 9 of
                                                                                            28
                                              1   Documents called for by these Requests; or (iii) if such Documents constitute routing slips,
                                              2   transmittal memoranda or letters, comments, evaluations, or similar materials.
                                              3           6.      Documents attached to each other should not be separated; separate Documents
                                              4   should not be attached to each other.
                                              5           7.      Documents should include all exhibits, appendices, linked Documents, or otherwise
                                              6   appended Documents that are referenced in, attached to, included with, or are a part of the requested
                                              7   Documents.
                                              8           8.      If any Document, or any part thereof, is not produced based on a claim of attorney-
                                              9   client privilege, work-product protection, or any other privilege, then in answer to such Request or
                                             10   part thereof, for each such Document, You must:
                                             11                   (a)     Identify the type, title and subject matter of the Document;
B AKER & H OSTE TLER LLP




                                             12                   (b)     State the place, date, and manner of preparation of the Document;
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13                   (c)     Identify all authors, addressees, and recipients of the Document, including
                                             14                           information about such Persons to assess the privilege asserted; and
                                             15                   (d)     Identify the legal privilege(s) and the factual basis for the claim.
                                             16           9.      Documents should not contain redactions unless such redactions are made to protect
                                             17   information subject to the attorney-client privilege and/or work-product doctrine. In the event any
                                             18   Documents are produced with redactions, a log setting forth the information requested in Instruction
                                             19   8 above must be provided.
                                             20           10.     To the extent a Document sought herein was at one time, but is no longer, in your
                                             21   actual or constructive possession, custody, or control, state whether it: (i) is missing or lost; (ii) has
                                             22   been destroyed; (iii) has been transferred to others; and/or (iv) has been otherwise disposed of. In
                                             23   each instance, Identify the Document, state the time period during which it was maintained, state
                                             24   the circumstance and date surrounding authorization for such disposition, Identify each Person
                                             25   having knowledge of the circumstances of the disposition, and Identify each Person who had
                                             26   possession, custody, or control of the Document. Documents prepared prior to, but which relate or
                                             27   refer to, the time period covered by these Requests are to be identified and produced.
                                             28

                                                                                                    -5-
                                             Case: 19-30088      Doc# 1767       Filed: 04/30/19      Entered: 04/30/19 12:23:10         Page 10
                                                                                           of 28
                                              1                                     MANNER OF PRODUCTION
                                              2          All Documents produced to the Trustee shall be provided in either native file (“native”) or
                                              3   single-page 300 dpi-resolution group IV TIF format (“tiff”) format as specified below, along with
                                              4   appropriately formatted industry-standard database load files, and accompanied by true and correct
                                              5   copies or representations of unaltered attendant metadata. Where Documents are produced in tiff
                                              6   format, each Document shall be produced along with a multi-page, Document-level searchable text
                                              7   file (“searchable text”) as rendered by an industry-standard text extraction program in the case of
                                              8   electronic originals, or by an industry-standard Optical Character Recognition (“ocr”) program in
                                              9   the case of scanned paper Documents. Searchable text of Documents shall not be produced as
                                             10   fielded data within the “.dat file” as described below.
                                             11          1.      Database load files and production media structure: Database load files shall consist
B AKER & H OSTE TLER LLP




                                             12   of: (i) a comma-delimited values (“.dat”) file containing: production Document identifier
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13   information, data designed to preserve “parent and child” relationships within Document
                                             14   “families,” reasonably accessible and properly preserved metadata (or bibliographic coding in the
                                             15   case of paper Documents), custodian or Document source information; and (ii) an Opticon (“.opt”)
                                             16   file to facilitate the loading of tiff images. Load files should be provided in a root-level folder
                                             17   named “Data,” images shall be provided within a root level “Images” folder containing reasonably
                                             18   structured subfolders, and searchable text files shall be provided in a single root-level “Text” folder.
                                             19   If any of the Documents produced in response to these Requests are designated as confidential
                                             20   pursuant to the Litigation Protective Order, in addition to marking the Documents with the brand
                                             21   “CONFIDENTIAL” or branding the media with the word “CONFIDENTIAL,” also include a
                                             22   confidential field within the load file, with a “yes” or “no” indicating whether the Document has
                                             23   been designated as confidential, as well as native file loading/linking information (where
                                             24   applicable).
                                             25          2.      Electronic Documents and data, generally: Documents and other responsive data or
                                             26   materials created, stored, or displayed on electronic or electro-magnetic media shall be produced
                                             27   in the order in which the Documents are or were stored in the ordinary course of business, including
                                             28   all reasonably accessible metadata, custodian or Document source information, and searchable text
                                                                                                   -6-
                                             Case: 19-30088      Doc# 1767      Filed: 04/30/19      Entered: 04/30/19 12:23:10         Page 11
                                                                                          of 28
                                              1   as to allow the Trustee, through a reasonable and modest effort, to fairly, accurately, and completely
                                              2   access, search, display, comprehend, and assess the Documents’ true and original content.
                                              3           3.      Emails and attachments, and other email account-related Documents:                   All
                                              4   Documents and accompanying metadata created and/or stored in the ordinary course of business
                                              5   within commercial, off-the-shelf email systems including but not limited to Microsoft Exchange™,
                                              6   Lotus Notes™, or Novell Groupwise™ shall be produced in tiff format, accompanying metadata,
                                              7   and searchable text files or, alternately, in a format that fairly, accurately, and completely represents
                                              8   each Document in such a manner as to make the Document(s) reasonably useable, manageable, and
                                              9   comprehendible by the Trustee.
                                             10           4.      Documents and data created or stored in or by structured electronic databases: With
                                             11   the exclusion of email and email account-related Documents and data, all Documents and
B AKER & H OSTE TLER LLP




                                             12   accompanying metadata created and/or stored in structured electronic databases or files shall be
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13   produced in a format that enables the Trustee to reasonably manage and import those Documents
                                             14   into a useable, coherent database. Documents must be accompanied by reasonably detailed
                                             15   documentation explaining the Documents’ content and format including but not limited to data
                                             16   dictionaries and diagrams. Some acceptable formats, if and only if provided with definitive file(s),
                                             17   table(s), and field level schemas include:
                                             18                   (a)     XML format file(s);
                                             19                   (b)     Microsoft SQL database(s);
                                             20                   (c)     Access database(s); and/or
                                             21                   (d)     fixed or variable length ASCII delimited files.
                                             22           5.      Spreadsheets, multimedia, and non-standard file types: All Documents generated
                                             23   or stored in software such as Microsoft Excel or other commercially available spreadsheet
                                             24   programs, as well as any multimedia files such as audio or video, shall be produced in their native
                                             25   format, along with an accompanying placeholder image in tiff format indicating a native file has
                                             26   been produced. A “Nativelink” entry shall be included in the .dat load file indicating the relative
                                             27   file path to each native file on the production media. To the extent You have other file types that
                                             28   do not readily or easily and accurately convert to tiff and searchable text, You may elect to produce
                                                                                                   -7-
                                             Case: 19-30088      Doc# 1767      Filed: 04/30/19      Entered: 04/30/19 12:23:10         Page 12
                                                                                          of 28
                                              1   those files in native format subject to the other requirements listed herein. Native files may be
                                              2   produced within a separate root-level folder structure on deliverable media entitled “Natives.”
                                              3          6.      “Other” electronic Documents: All other Documents and accompanying metadata
                                              4   and embedded data created or stored in unstructured files generated by commercially available
                                              5   software systems (excluding emails, structured electronic databases, spreadsheets, or multimedia)
                                              6   such as, but not limited to, word processing files (such as Microsoft Word), image files (such as
                                              7   Adobe .pdf files and other formats), and text files shall be produced in tiff and searchable text
                                              8   format in the order the files are or were stored in the ordinary course of business.
                                              9          7.      Paper Documents:      Documents originally created or stored on paper shall be
                                             10   produced in tiff format. Relationships between Documents shall be identified within the Relativity
                                             11   .dat file utilizing document identifier numbers to express parent Document/child attachment
B AKER & H OSTE TLER LLP




                                             12   boundaries, folder boundaries, and other groupings. In addition, the searchable text of each
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13   Document shall be provided as a multi-page text file as provided for by these Requests.
                                             14                    LIST OF DOCUMENT REQUESTED FOR PRODUCTION
                                             15          1.      For the Abode Fire, and for each year beginning in 2014 and ending in 2019,
                                             16                  separately label and produce:
                                             17                      a) Each and every written agreement between PG&E and any third person or
                                             18                          entity for the performance of any Vegetation Management Services in an
                                             19                          area which includes the area identified by Cal Fire as the area of origin of
                                             20                          the Abode Fire.
                                             21                      b) Each and every written agreement between PG&E and any third person or
                                             22                          entity for the performance of any Electrical Service in an area which includes
                                             23                          the area identified by Cal Fire as the area of origin of the Abode Fire.
                                             24                      c) Each insurance policy, issued to any such third person or entity identified in
                                             25                          subparts (a) and (b) of the above Request, which names any debtor as an
                                             26                          insured.
                                             27

                                             28

                                                                                                  -8-
                                             Case: 19-30088     Doc# 1767       Filed: 04/30/19     Entered: 04/30/19 12:23:10           Page 13
                                                                                          of 28
                                              1         2.    For the Atlas Fire, and for each year beginning in 2014 and ending in 2019,
                                              2               separately label and produce:
                                              3                  a) Each and every written agreement between PG&E and any third person or
                                              4                      entity for the performance of any Vegetation Management Services in an
                                              5                      area which includes the area identified by Cal Fire as the area of origin of
                                              6                      the Atlas Fire.
                                              7                  b) Each and every written agreement between PG&E and any third person or
                                              8                      entity for the performance of any Electrical Service in an area which includes
                                              9                      the area identified by Cal Fire as the area of origin of the Atlas Fire.
                                             10                  c) Each insurance policy, issued to any such third person or entity identified in
                                             11                      subparts (a) and (b) of the above Request, which names any debtor as an
B AKER & H OSTE TLER LLP




                                             12                      insured.
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13         3.    For the Blue Fire, and for each year beginning in 2014 and ending in 2019,
                                             14               separately label and produce:
                                             15                  a) Each and every written agreement between PG&E and any third person or
                                             16                      entity for the performance of any Vegetation Management Services in an
                                             17                      area which includes the area identified by Cal Fire as the area of origin of
                                             18                      the Blue Fire.
                                             19                  b) Each and every written agreement between PG&E and any third person or
                                             20                      entity for the performance of any Electrical Service in an area which includes
                                             21                      the area identified by Cal Fire as the area of origin of the Blue Fire.
                                             22                  c) Each insurance policy, issued to any such third person or entity identified in
                                             23                      subparts (a) and (b) of the above Request, which names any debtor as an
                                             24                      insured.
                                             25         4.    For the Camp Fire, and for each year beginning in 2014 and ending in 2019,
                                             26               separately label and produce:
                                             27                  a) Each and every written agreement between PG&E and any third person or
                                             28                      entity for the performance of any Vegetation Management Services in an
                                                                                              -9-
                                             Case: 19-30088   Doc# 1767    Filed: 04/30/19      Entered: 04/30/19 12:23:10         Page 14
                                                                                     of 28
                                              1                      area which includes the area identified by Cal Fire as the area of origin of
                                              2                      the Camp Fire.
                                              3                  b) Each and every written agreement between PG&E and any third person or
                                              4                      entity for the performance of any Electrical Service in an area which includes
                                              5                      the area identified by Cal Fire as the area of origin of the Camp Fire.
                                              6                  c) Each insurance policy, issued to any such third person or entity identified in
                                              7                      subparts (a) and (b) of the above Request, which names any debtor as an
                                              8                      insured.
                                              9         5.    For the Cascade Fire, and for each year beginning in 2014 and ending in 2019,
                                             10               separately label and produce:
                                             11                  a) Each and every written agreement between PG&E and any third person or
B AKER & H OSTE TLER LLP




                                             12                      entity for the performance of any Vegetation Management Services in an
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13                      area which includes the area identified by Cal Fire as the area of origin of
                                             14                      the Cascade Fire.
                                             15                  b) Each and every written agreement between PG&E and any third person or
                                             16                      entity for the performance of any Electrical Service in an area which includes
                                             17                      the area identified by Cal Fire as the area of origin of the Cascade Fire.
                                             18                  c) Each insurance policy, issued to any such third person or entity identified in
                                             19                      subparts (a) and (b) of the above Request, which names any debtor as an
                                             20                      insured.
                                             21         6.    For the Cherokee Fire, and for each year beginning in 2014 and ending in 2019,
                                             22               separately label and produce:
                                             23                  a) Each and every written agreement between PG&E and any third person or
                                             24                      entity for the performance of any Vegetation Management Services in an
                                             25                      area which includes the area identified by Cal Fire as the area of origin of
                                             26                      the Cherokee Fire.
                                             27

                                             28

                                                                                              - 10 -
                                             Case: 19-30088   Doc# 1767    Filed: 04/30/19      Entered: 04/30/19 12:23:10        Page 15
                                                                                     of 28
                                              1                  b) Each and every written agreement between PG&E and any third person or
                                              2                      entity for the performance of any Electrical Service in an area which includes
                                              3                      the area identified by Cal Fire as the area of origin of the Cherokee Fire.
                                              4                  c) Each insurance policy, issued to any such third person or entity identified in
                                              5                      subparts (a) and (b) of the above Request, which names any debtor as an
                                              6                      insured.
                                              7         7.    For the Honey Fire, and for each year beginning in 2014 and ending in 2019,
                                              8               separately label and produce:
                                              9                  a) Each and every written agreement between PG&E and any third person or
                                             10                      entity for the performance of any Vegetation Management Services in an
                                             11                      area which includes the area identified by Cal Fire as the area of origin of
B AKER & H OSTE TLER LLP




                                             12                      the Honey Fire.
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13                  b) Each and every written agreement between PG&E and any third person or
                                             14                      entity for the performance of any Electrical Service in an area which includes
                                             15                      the area identified by Cal Fire as the area of origin of the Honey Fire.
                                             16                  c) Each insurance policy, issued to any such third person or entity identified in
                                             17                      subparts (a) and (b) of the above Request, which names any debtor as an
                                             18                      insured.
                                             19         8.    For the LaPorte Fire, and for each year beginning in 2014 and ending in 2019,
                                             20               separately label and produce:
                                             21                  a) Each and every written agreement between PG&E and any third person or
                                             22                      entity for the performance of any Vegetation Management Services in an
                                             23                      area which includes the area identified by Cal Fire as the area of origin of
                                             24                      the LaPorte Fire.
                                             25                  b) Each and every written agreement between PG&E and any third person or
                                             26                      entity for the performance of any Electrical Service in an area which includes
                                             27                      the area identified by Cal Fire as the area of origin of the LaPorte Fire.
                                             28

                                                                                              - 11 -
                                             Case: 19-30088   Doc# 1767    Filed: 04/30/19      Entered: 04/30/19 12:23:10        Page 16
                                                                                     of 28
                                              1                  c) Each insurance policy, issued to any such third person or entity identified in
                                              2                      subparts (a) and (b) of the above Request, which names any debtor as an
                                              3                      insured.
                                              4         9.    For the Lobo Fire, and for each year beginning in 2014 and ending in 2019,
                                              5               separately label and produce:
                                              6                  a) Each and every written agreement between PG&E and any third person or
                                              7                      entity for the performance of any Vegetation Management Services in an
                                              8                      area which includes the area identified by Cal Fire as the area of origin of
                                              9                      the Lobo Fire.
                                             10                  b) Each and every written agreement between PG&E and any third person or
                                             11                      entity for the performance of any Electrical Service in an area which includes
B AKER & H OSTE TLER LLP




                                             12                      the area identified by Cal Fire as the area of origin of the Lobo Fire.
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13                  c) Each insurance policy, issued to any such third person or entity identified in
                                             14                      subparts (a) and (b) of the above Request, which names any debtor as an
                                             15                      insured.
                                             16         10.   For the Maacama Fire, and for each year beginning in 2014 and ending in 2019,
                                             17               separately label and produce:
                                             18                  a) Each and every written agreement between PG&E and any third person or
                                             19                      entity for the performance of any Vegetation Management Services in an
                                             20                      area which includes the area identified by Cal Fire as the area of origin of
                                             21                      the Maacama Fire.
                                             22                  b) Each and every written agreement between PG&E and any third person or
                                             23                      entity for the performance of any Electrical Service in an area which includes
                                             24                      the area identified by Cal Fire as the area of origin of the Maacama Fire.
                                             25                  c) Each insurance policy, issued to any such third person or entity identified in
                                             26                      subparts (a) and (b) of the above Request, which names any debtor as an
                                             27                      insured.
                                             28

                                                                                              - 12 -
                                             Case: 19-30088   Doc# 1767    Filed: 04/30/19      Entered: 04/30/19 12:23:10        Page 17
                                                                                     of 28
                                              1         11.   For the McCourtney Fire, and for each year beginning in 2014 and ending in 2019,
                                              2               separately label and produce:
                                              3                  a) Each and every written agreement between PG&E and any third person or
                                              4                      entity for the performance of any Vegetation Management Services in an
                                              5                      area which includes the area identified by Cal Fire as the area of origin of
                                              6                      the McCourtney Fire.
                                              7                  b) Each and every written agreement between PG&E and any third person or
                                              8                      entity for the performance of any Electrical Service in an area which includes
                                              9                      the area identified by Cal Fire as the area of origin of the McCourtney Fire.
                                             10                  c) Each insurance policy, issued to any such third person or entity identified in
                                             11                      subparts (a) and (b) of the above Request, which names any debtor as an
B AKER & H OSTE TLER LLP




                                             12                      insured.
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13         12.   For the Norrbom Fire, and for each year beginning in 2014 and ending in 2019,
                                             14               separately label and produce:
                                             15                  a) Each and every written agreement between PG&E and any third person or
                                             16                      entity for the performance of any Vegetation Management Services in an
                                             17                      area which includes the area identified by Cal Fire as the area of origin of
                                             18                      the Norrbom Fire.
                                             19                  b) Each and every written agreement between PG&E and any third person or
                                             20                      entity for the performance of any Electrical Service in an area which includes
                                             21                      the area identified by Cal Fire as the area of origin of the Norrbom Fire.
                                             22                  c) Each insurance policy, issued to any such third person or entity identified in
                                             23                      subparts (a) and (b) of the above Request, which names any debtor as an
                                             24                      insured.
                                             25         13.   For the Nuns Fire, and for each year beginning in 2014 and ending in 2019,
                                             26               separately label and produce:
                                             27                  a) Each and every written agreement between PG&E and any third person or
                                             28                      entity for the performance of any Vegetation Management Services in an
                                                                                              - 13 -
                                             Case: 19-30088   Doc# 1767    Filed: 04/30/19      Entered: 04/30/19 12:23:10       Page 18
                                                                                     of 28
                                              1                      area which includes the area identified by Cal Fire as the area of origin of
                                              2                      the Nuns Fire.
                                              3                  b) Each and every written agreement between PG&E and any third person or
                                              4                      entity for the performance of any Electrical Service in an area which includes
                                              5                      the area identified by Cal Fire as the area of origin of the Nuns Fire.
                                              6                  c) Each insurance policy, issued to any such third person or entity identified in
                                              7                      subparts (a) and (b) of the above Request, which names any debtor as an
                                              8                      insured.
                                              9         14.   For the Oakmont Fire, and for each year beginning in 2014 and ending in 2019,
                                             10               separately label and produce:
                                             11                  a) Each and every written agreement between PG&E and any third person or
B AKER & H OSTE TLER LLP




                                             12                      entity for the performance of any Vegetation Management Services in an
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13                      area which includes the area identified by Cal Fire as the area of origin of
                                             14                      the Oakmont Fire.
                                             15                  b) Each and every written agreement between PG&E and any third person or
                                             16                      entity for the performance of any Electrical Service in an area which includes
                                             17                      the area identified by Cal Fire as the area of origin of the Oakmont Fire.
                                             18                  c) Each insurance policy, issued to any such third person or entity identified in
                                             19                      subparts (a) and (b) of the above Request, which names any debtor as an
                                             20                      insured.
                                             21         15.   For the Partrick Fire, and for each year beginning in 2014 and ending in 2019,
                                             22               separately label and produce:
                                             23                  a) Each and every written agreement between PG&E and any third person or
                                             24                      entity for the performance of any Vegetation Management Services in an
                                             25                      area which includes the area identified by Cal Fire as the area of origin of
                                             26                      the Partrick Fire.
                                             27

                                             28

                                                                                              - 14 -
                                             Case: 19-30088   Doc# 1767    Filed: 04/30/19      Entered: 04/30/19 12:23:10        Page 19
                                                                                     of 28
                                              1                  b) Each and every written agreement between PG&E and any third person or
                                              2                      entity for the performance of any Electrical Service in an area which includes
                                              3                      the area identified by Cal Fire as the area of origin of the Partrick Fire.
                                              4                  c) Each insurance policy, issued to any such third person or entity identified in
                                              5                      subparts (a) and (b) of the above Request, which names any debtor as an
                                              6                      insured.
                                              7         16.   For the Pocket Fire, and for each year beginning in 2014 and ending in 2019,
                                              8               separately label and produce:
                                              9                  a) Each and every written agreement between PG&E and any third person or
                                             10                      entity for the performance of any Vegetation Management Services in an
                                             11                      area which includes the area identified by Cal Fire as the area of origin of
B AKER & H OSTE TLER LLP




                                             12                      the Pocket Fire.
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13                  b) Each and every written agreement between PG&E and any third person or
                                             14                      entity for the performance of any Electrical Service in an area which includes
                                             15                      the area identified by Cal Fire as the area of origin of the Pocket Fire.
                                             16                  c) Each insurance policy, issued to any such third person or entity identified in
                                             17                      subparts (a) and (b) of the above Request, which names any debtor as an
                                             18                      insured.
                                             19         17.   For the Point Fire, and for each year beginning in 2014 and ending in 2019,
                                             20               separately label and produce:
                                             21                  a) Each and every written agreement between PG&E and any third person or
                                             22                      entity for the performance of any Vegetation Management Services in an
                                             23                      area which includes the area identified by Cal Fire as the area of origin of
                                             24                      the Point Fire.
                                             25                  b) Each and every written agreement between PG&E and any third person or
                                             26                      entity for the performance of any Electrical Service in an area which includes
                                             27                      the area identified by Cal Fire as the area of origin of the Point Fire.
                                             28

                                                                                              - 15 -
                                             Case: 19-30088   Doc# 1767    Filed: 04/30/19      Entered: 04/30/19 12:23:10         Page 20
                                                                                     of 28
                                              1                  c) Each insurance policy, issued to any such third person or entity identified in
                                              2                      subparts (a) and (b) of the above Request, which names any debtor as an
                                              3                      insured.
                                              4         18.   For the Potter Valley Fire, and for each year beginning in 2014 and ending in 2019,
                                              5               separately label and produce:
                                              6                  a) Each and every written agreement between PG&E and any third person or
                                              7                      entity for the performance of any Vegetation Management Services in an
                                              8                      area which includes the area identified by Cal Fire as the area of origin of
                                              9                      the Potter Valley Fire.
                                             10                  b) Each and every written agreement between PG&E and any third person or
                                             11                      entity for the performance of any Electrical Service in an area which includes
B AKER & H OSTE TLER LLP




                                             12                      the area identified by Cal Fire as the area of origin of the Potter Valley Fire.
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13                  c) Each insurance policy, issued to any such third person or entity identified in
                                             14                      subparts (a) and (b) of the above Request, which names any debtor as an
                                             15                      insured.
                                             16         19.   For the Pressley Fire, and for each year beginning in 2014 and ending in 2019,
                                             17               separately label and produce:
                                             18                  a) Each and every written agreement between PG&E and any third person or
                                             19                      entity for the performance of any Vegetation Management Services in an
                                             20                      area which includes the area identified by Cal Fire as the area of origin of
                                             21                      the Pressley Fire.
                                             22                  b) Each and every written agreement between PG&E and any third person or
                                             23                      entity for the performance of any Electrical Service in an area which includes
                                             24                      the area identified by Cal Fire as the area of origin of the Pressley Fire.
                                             25                  c) Each insurance policy, issued to any such third person or entity identified in
                                             26                      subparts (a) and (b) of the above Request, which names any debtor as an
                                             27                      insured.
                                             28

                                                                                               - 16 -
                                             Case: 19-30088   Doc# 1767    Filed: 04/30/19       Entered: 04/30/19 12:23:10        Page 21
                                                                                     of 28
                                              1         20.   For the Redwood Fire, and for each year beginning in 2014 and ending in 2019,
                                              2               separately label and produce:
                                              3                  a) Each and every written agreement between PG&E and any third person or
                                              4                      entity for the performance of any Vegetation Management Services in an
                                              5                      area which includes the area identified by Cal Fire as the area of origin of
                                              6                      the Redwood Fire.
                                              7                  b) Each and every written agreement between PG&E and any third person or
                                              8                      entity for the performance of any Electrical Service in an area which includes
                                              9                      the area identified by Cal Fire as the area of origin of the Redwood Fire.
                                             10                  c) Each insurance policy, issued to any such third person or entity identified in
                                             11                      subparts (a) and (b) of the above Request, which names any debtor as an
B AKER & H OSTE TLER LLP




                                             12                      insured.
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13         21.   For the Sullivan Fire, and for each year beginning in 2014 and ending in 2019,
                                             14               separately label and produce:
                                             15                  a) Each and every written agreement between PG&E and any third person or
                                             16                      entity for the performance of any Vegetation Management Services in an
                                             17                      area which includes the area identified by Cal Fire as the area of origin of
                                             18                      the Sullivan Fire.
                                             19                  b) Each and every written agreement between PG&E and any third person or
                                             20                      entity for the performance of any Electrical Service in an area which includes
                                             21                      the area identified by Cal Fire as the area of origin of the Sullivan Fire.
                                             22                  c) Each insurance policy, issued to any such third person or entity identified in
                                             23                      subparts (a) and (b) of the above Request, which names any debtor as an
                                             24                      insured.
                                             25         22.   For the Sulphur Fire, and for each year beginning in 2014 and ending in 2019,
                                             26               separately label and produce:
                                             27                  a) Each and every written agreement between PG&E and any third person or
                                             28                      entity for the performance of any Vegetation Management Services in an
                                                                                              - 17 -
                                             Case: 19-30088   Doc# 1767    Filed: 04/30/19      Entered: 04/30/19 12:23:10         Page 22
                                                                                     of 28
                                              1                      area which includes the area identified by Cal Fire as the area of origin of
                                              2                      the Sulphur Fire.
                                              3                  b) Each and every written agreement between PG&E and any third person or
                                              4                      entity for the performance of any Electrical Service in an area which includes
                                              5                      the area identified by Cal Fire as the area of origin of the Sulphur Fire.
                                              6                  c) Each insurance policy, issued to any such third person or entity identified in
                                              7                      subparts (a) and (b) of the above Request, which names any debtor as an
                                              8                      insured.
                                              9         23.   For the Tubbs Fire, and for each year beginning in 2014 and ending in 2019,
                                             10               separately label and produce:
                                             11                  a) Each and every written agreement between PG&E and any third person or
B AKER & H OSTE TLER LLP




                                             12                      entity for the performance of any Vegetation Management Services in an
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13                      area which includes the area identified by Cal Fire as the area of origin of
                                             14                      the Tubbs Fire.
                                             15                  b) Each and every written agreement between PG&E and any third person or
                                             16                      entity for the performance of any Electrical Service in an area which includes
                                             17                      the area identified by Cal Fire as the area of origin of the Tubbs Fire.
                                             18                  c) Each insurance policy, issued to any such third person or entity identified in
                                             19                      subparts (a) and (b) of the above Request, which names any debtor as an
                                             20                      insured.
                                             21         24.   For the 37 Fire, and for each year beginning in 2014 and ending in 2019, separately
                                             22               label and produce:
                                             23                  a) Each and every written agreement between PG&E and any third person or
                                             24                      entity for the performance of any Vegetation Management Services in an
                                             25                      area which includes the area identified by Cal Fire as the area of origin of
                                             26                      the 37 Fire.
                                             27

                                             28

                                                                                              - 18 -
                                             Case: 19-30088   Doc# 1767    Filed: 04/30/19      Entered: 04/30/19 12:23:10        Page 23
                                                                                     of 28
                                              1                  b) Each and every written agreement between PG&E and any third person or
                                              2                      entity for the performance of any Electrical Service in an area which includes
                                              3                      the area identified by Cal Fire as the area of origin of the 37 Fire.
                                              4                  c) Each insurance policy, issued to any such third person or entity identified in
                                              5                      subparts (a) and (b) of the above Request, which names any debtor as an
                                              6                      insured.
                                              7         25.   For each Third-Party Contractor who performed work on any portion of the
                                              8               Caribou-Palermo Line, which included Tower 22/227 from 2009 through 2019,
                                              9               separately label, by Third-Party Contractor, and produce:
                                             10                  a) All agreements and contracts between the Debtor(s) and each Third-Party
                                             11                      Contractor, including without limitation, any agreement or contract relating
B AKER & H OSTE TLER LLP




                                             12                      to indemnity, insurance, or liability.
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13                  b) Each agreement between any Debtor and any Third-Party Contractor which
                                             14                      required the inspection of the C-Hook on Tower 22/227, which the Debtors
                                             15                      have identified as having failed on November 8, 2018;
                                             16                  c) To the extent not set forth in the documents responsive to Request 2(a), all
                                             17                      documents that describe the scope of services the Third-Party Contractor
                                             18                      agreed to provide to the Debtor(s);
                                             19                  d) To the extent not set forth in the documents responsive to Request 2(a) or
                                             20                      2(b), all documents that describe the work performed by the Third-Party
                                             21                      Contractor;
                                             22                  e) All documents that contain the analyses, findings, summaries, impressions,
                                             23                      recommendations, and/or other work-product of each of the Third-Party
                                             24                      Contractors, including without limitation any Risk Assessments.
                                             25                  f) All insurance policies that may provide coverage for claims arising from the
                                             26                      work of each of the Third-Party Contractors.
                                             27                  g) Each writing which documents any inspection performed of Tower 22/227
                                             28                      at anytime from January 1, 2009 to and including April 24, 2019.
                                                                                             - 19 -
                                             Case: 19-30088   Doc# 1767    Filed: 04/30/19      Entered: 04/30/19 12:23:10         Page 24
                                                                                     of 28
                                              1                  h) Each writing which sets forth the result of any inspection performed on
                                              2                     Tower 22/227 at anytime from January 1, 2009 to and including April 24,
                                              3                     2019.
                                              4

                                              5

                                              6

                                              7

                                              8

                                              9

                                             10

                                             11
B AKER & H OSTE TLER LLP




                                             12
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13

                                             14

                                             15

                                             16

                                             17

                                             18

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                                                              - 20 -
                                             Case: 19-30088   Doc# 1767     Filed: 04/30/19     Entered: 04/30/19 12:23:10   Page 25
                                                                                      of 28
                                              1

                                              2

                                              3

                                              4

                                              5

                                              6

                                              7

                                              8                                     APPENDIX B
                                              9

                                             10

                                             11
B AKER & H OSTE TLER LLP




                                             12
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13

                                             14

                                             15

                                             16

                                             17

                                             18

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28


                                             Case: 19-30088   Doc# 1767   Filed: 04/30/19   Entered: 04/30/19 12:23:10   Page 26
                                                                                    of 28
                                              1   Robert A. Julian (SBN 99469)
                                                  Cecily A. Dumas (SBN 111449)
                                              2   BAKER & HOSTETLER LLP
                                                  1160 Battery Street, Suite 100
                                              3   San Francisco, CA 94111
                                                  Telephone: 628.208.6434
                                              4   Facsimile:     310.820.8859
                                                  Email: rjulian@bakerlaw.com
                                              5   Email: cdumas@bakerlaw.com
                                              6   Eric E. Sagerman (SBN 155496)
                                                  Lauren T. Attard (SBN 320898)
                                              7   BAKER & HOSTETLER LLP
                                                  11601 Wilshire Blvd., Suite 1400
                                              8   Los Angeles, CA 90025-0509
                                                  Telephone: 310.442.8875
                                              9   Facsimile: 310.820.8859
                                                  Email: esagerman@bakerlaw.com
                                             10   Email: lattard@bakerlaw.com
                                             11   Counsel for Official Committee of Tort Claimants
B AKER & H OSTE TLER LLP




                                             12                             UNITED STATES BANKRUPTCY COURT
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13                             NORTHERN DISTRICT OF CALIFORNIA

                                             14                                    SAN FRANCISCO DIVISION

                                             15   In re:                                             Bankruptcy Case
                                                                                                     No. 19-30088 (DM)
                                             16   PG&E CORPORATION
                                                                                                     Chapter 11
                                             17            -and-                                     (Lead Case)
                                                                                                     (Jointly Administered)
                                             18   PACIFIC GAS AND ELECTRIC
                                                  COMPANY,                                           ORDER GRANTING THE EX PARTE
                                             19                       Debtors.                       APPLICATION OF THE OFFICIAL
                                                                                                     COMMITTEE OF TORT CLAIMANTS
                                             20   □ Affects PG& E Corporation                        PURSUANT TO FEDERAL RULE OF
                                                                                                     BANKRUPTCY PROCEDURE 2004 FOR
                                             21   □ Affects Pacific Gas and Electric Company         ORDERS AUTHORIZING
                                                                                                     PRODUCTION OF DOCUMENTS
                                             22   ■ Affects both Debtors

                                             23   *All papers shall be filed in the Lead Case,
                                                  No. 19-30088 (DM)
                                             24

                                             25

                                             26            The Court, having reviewed the Ex Parte Application of the Official Committee of Tort

                                             27   Claimants Pursuant to Bankruptcy Rule 2004 for Orders Authorizing Production of Documents

                                             28   filed on April 30, 2019, and after due deliberation and sufficient cause appearing therefor,


                                             Case: 19-30088        Doc# 1767   Filed: 04/30/19     Entered: 04/30/19 12:23:10        Page 27
                                                                                         of 28
                                              1          IT IS HEREBY ORDERED THAT:
                                              2          1.      The Application is granted, as provided herein.
                                              3          2.      The Debtors are directed to produce to the TCC the documents and information
                                              4   described in Appendix A to the Application, without service of a subpoena, fifteen (15) days from
                                              5   entry of this Order, in accordance with the Instructions set forth therein.
                                              6

                                              7                                          **END OF ORDER**
                                              8

                                              9

                                             10

                                             11
B AKER & H OSTE TLER LLP




                                             12
   A TTORNEYS AT L AW
                           SAN F RANCI SCO




                                             13

                                             14

                                             15

                                             16

                                             17

                                             18

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                                                                  -2-
                                             Case: 19-30088     Doc# 1767       Filed: 04/30/19     Entered: 04/30/19 12:23:10    Page 28
                                                                                          of 28
